Citation Nr: 0619804	
Decision Date: 07/07/06    Archive Date: 07/13/06	

DOCKET NO.  04-19 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a depressive disorder.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the benefit sought on 
appeal.  The veteran, who had active service from October 
1973 to October 1976, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.

A rating decision dated in September 1978 denied service 
connection for an anxiety neurosis.  In January 2004, the 
veteran requested consideration of entitlement to service 
connection for a psychiatric disorder, to include as 
secondary to his service-connected chronic obstructive 
pulmonary disease and bronchitis.  Since this claim involves 
a new psychiatric disorder that was not present at the time 
of the September 1978 rating decision, this is consider a new 
claim and will be addressed without regard to the September 
1978 rating decision.  Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).  



FINDINGS OF FACT

The veteran is not shown to have a depressive disorder that 
is causally or etiologically related to service or to his 
service-connected respiratory disorder.



CONCLUSION OF LAW

A depressive disorder was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disease or injury.  38 U.S.C.A. §§1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in February 2004.  While this notice does 
not provide any information concerning the evaluation or the 
effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case, and been informed of the evidence considered in the 
case, the pertinent laws and regulations and a rationale for 
the decision reached in denying the claim.  The veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.  

The veteran essentially contends that he has a depressive 
disorder that is due to or secondary to his service-connected 
respiratory disorder, specifically, his service-connected 
chronic obstructive pulmonary disease with bronchitis.  Under 
VA laws and regulations, service connection will be granted 
if it is shown that a veteran has a disability resulting from 
an injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Furthermore, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain:  (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the inservice disease or 
injury or a nexus to a service connected disability.  Pond v. 
West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

A review of the evidence of record discloses that the veteran 
has clearly been diagnosed as having various psychiatric 
disorders.  For example, a VA outpatient treatment record 
dated in June 1984 contains a diagnosis of anxiety and a VA 
hospital summary pertaining to a hospitalization of the 
veteran in December 1978 shows a diagnosis of borderline 
paranoid schizophrenia.  Records from the Social Security 
Administration dated in June 1979 show a diagnosis of a 
paranoid-type insipid schizophrenic reaction and a more 
recent VA outpatient treatment record dated in January 2003 
showed a diagnosis of an organic affective disorder.  The RO 
afforded the veteran a VA examination in February 2004 
following which the veteran was diagnosed as having a 
depressive disorder, not otherwise specified.  

But while the veteran clearly has a psychiatric disorder, 
there is absolutely no evidence of record that supports his 
contentions that a psychiatric disorder is related to service 
or due to his service-connected respiratory disorder.  The 
veteran's service medical records contain no evidence of any 
psychiatric disorder, and there is no medical evidence that 
offers an opinion that the veteran has a psychiatric disorder 
that is related either to service or to his service connected 
respiratory disorder.  However, there is an opinion rendered 
following the February 2004 VA examination, but that opinion 
is not supportive of the veteran's contentions.  Following 
the examination the examiner indicated that the 
neuropsychiatric conditions were diagnosed and described as 
separate entities and they were not directly related to nor 
secondary to his service-connected bronchial asthma.  

While the veteran related, in essence, in his Substantive 
Appeal that there was evidence of record that clearly 
indicated that his psychiatric disorder was directly related 
to his service-connected pulmonary disorder, the veteran 
pointed to no specific evidence and the Board's review fails 
to disclose any such evidence.  Therefore, the Board must 
conclude that the preponderance of the evidence is against 
the veteran's claim for service connection.  

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's psychiatric disorder is 
related to service or to  his service-connected respiratory 
disorder would amount to speculation, and the law provides 
that service connection may not be based on resort to 
speculation or remote possibility.  38 C.F.R. §3.102; Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Simply put, in the 
absence of evidence of a current psychiatric disorder that is 
shown by competent medical evidence to be causally or 
etiologically related to service or to the veteran's service-
connected respiratory disability, the grant of service 
connection is clearly not supportable.

The veteran was advised of the need to submit medical 
evidence supporting his claim by way of the February 2004 
letter from the RO to him, but he did not do so.  A claimant 
has a responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§5107(a), and the veteran was clearly advised of the need to 
submit medical evidence to substiante his claim.  

While the veteran is clearly of the opinion that he has a 
psychiatric disorder that is related to service or to his 
service-connected respiratory disability, as a lay person, 
the veteran is not competent to offer an opinion that require 
specialized training, such as the etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board concludes that service 
connection for a a depressive disorder is not established in 
the absence of competent medical evidence demonstrating a 
relationship between the disorder and either service or the 
veteran's service connected disability.


ORDER

Service connection for a depressive disorder is denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


